Citation Nr: 9925192	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  97-00 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
chronic prostatitis.  
2. Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from September 1959 to June 
1962.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The Board remanded the case to the RO in November 
1998, and it has now been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1. The claim for service connection for a prostate disorder 
was denied in an unappealed rating decision dated in March 
1995; evidence added to the record since then is not so 
significant, either alone or in the context of all the 
evidence, that it must be considered to fairly decide the 
merits of the claim for service connection for chronic 
prostatitis.  
2. The claim for service connection for diabetes mellitus is 
not meritorious on its own or capable of substantiation.  


CONCLUSIONS OF LAW

1. Evidence received since the March 1995 rating decision 
denying service connection for a prostate disorder is not 
new and material, and the claim for service connection for 
chronic prostatitis is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).  
2. The claim for service connection for diabetes mellitus is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Chronic prostatitis

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated during service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  In this regard, with chronic 
disease shown as such in service (or within an applicable 
presumptive period) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1998).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Id.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in an applicable presumptive period) is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that medical evidence is required to relate 
a present disability to the continuity of symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  

In a September 1969 rating decision, the RO denied service 
connection for prostatitis.  Evidence of record included the 
veteran's service medical records and the report of a VA 
examination conducted in August 1969.  

Service medical records show that the veteran was 
hospitalized at the U. S. Naval Hospital, Beaufort, South 
Carolina, from November 1959 to December 1959.  On admission 
he had a history of a 1-day episode of abdominal pain one 
week prior to admission and on the day to admission he again 
had abdominal pain that became localized to the right side.  
Physical examination was negative except for slightly 
enlarged and slightly injected tonsils and a slightly tender 
prostate.  Laboratory studies showed elevated white blood 
count and urinalysis was negative.  A urine culture was 
negative and a throat culture revealed no pathogens.  The 
veteran improved on conservative therapy, and after three 
weeks was discharged with a recommendation for one week of 
light duty before return to full duty.  The diagnosis was 
prostatitis, acute, nongonococcic, organism unknown.  The 
concurrent diagnosis was tonsillitis, acute, organism 
unknown.  

The service medical records included a note dated in March 
1960 from the veteran's private physician, S.G. Marcum, M.D., 
who stated that over the past 5 days he treated the veteran 
for pyuria.  On the last day of treatment, the veteran was 
seen on sick call and reported continued right flank pain.  A 
urine culture showed E. Coli.  Urinalysis several days later 
showed white blood cells, which were reportedly too numerous 
to count.  On physical examination, the prostate was soft and 
tender.  The impression was prostatitis.  Medication was 
prescribed.  

Sick call records show pyuria continued, but urine cultures 
showed no growth.  After a urology consultation, the veteran 
was hospitalized at Bethesda Naval Hospital in June 1960 for 
a complete urinary tract study to find the source of 
persistent pyuria.  Laboratory studies on admission were 
negative or normal including the initial urine microscopic 
examination.  The day following admission a urinalysis 
revealed two to four white blood cells.  Panendoscopy in late 
June 1960 revealed a moderate prostatic urethritis with 
minimal inflammation of the bladder neck.  Antibiotic therapy 
continued, and the veteran was discharged, asymptomatic, in 
mid-July 1960 to return to full duty.  The reporting 
physician commented that the only urinary tract pathology 
demonstrable was a prostatic urethritis and that the cultures 
were sterile.  

Clinical records show that the veteran went to sick bay in 
August 1960 with a complaint of pains in both his right and 
left side and in the small of his back. Urinalysis showed 6 
to 7 white blood cells per high-power field.  In mid-
September 1960, the veteran complained of dull pain in the 
abdomen and on both sides.  The veteran's history of dysuria 
was noted.  Urinalysis revealed 3 to 5 white blood cells per 
high-power field.  

Later service medical records include no complaint, clinical 
finding or laboratory study result concerning any prostate 
disability.  They do show that the veteran was hospitalized 
in December 1960 due to a shotgun wound of the left foot, the 
residuals of which required amputation of the left great toe.  
After several weeks of hospitalization, he was discharged to 
limited duty.  He received treatment intermittently for pain 
and removal of residual metallic foreign bodies.  Pain 
continued, and in May 1962 the veteran was hospitalized for 
evaluation of pain and soreness in the left foot.  It was 
noted that laboratory findings appeared well within normal 
limits.  The veteran appeared before a Physical Evaluation 
Board in late May 1962, and the Board found the veteran unfit 
for duty because of the acquired absence of the left great 
toe at the level of the metatarsal head.  

The veteran was separated from active duty and was placed on 
the Temporary Disability Retired List effective at the 
beginning of July 1962.  Thereafter, he underwent periodic 
service physical examinations for evaluation of his left 
foot.  

The RO received the veteran's original claim for service 
connection for prostatitis in May 1969.  At a VA examination 
in August 1969 the veteran said he did not currently have any 
trouble with his prostate gland.  He said that the last time 
he had any trouble was in 1964.  He said that at that time he 
went to a doctor because of gastrointestinal complaints and 
lower abdominal pain.  The veteran reported that during a 
routine physical examination, the doctor found an enlargement 
of the prostate gland and told him that his gastrointestinal 
and abdominal complaints possibly were due to the prostate 
enlargement.  The veteran stated he had been given prostatic 
massages and was put on a sulfa drug.  The VA physician 
stated that whether the veteran had a true prostatitis in 
1964 was debatable.  On physical examination, the prostate 
was of normal shape, size and consistency.  It was nontender, 
and there were no masses or areas of firmness or hardness.  
The physician stated that prostatitis was not found.  

In a rating decision dated in September 1969, the RO denied 
service connection for prostatitis on the basis that it was 
not found on the last examination.  The veteran did not 
appeal.  

In 1992, the RO received an X-ray report showing that the 
veteran underwent an excretory urogram at a private medical 
facility in August 1984.  In the report it was noted that the 
veteran had a history of right renal tuberculosis with a 
heminephrectomy on the right in 1976.  The impression 
following the urogram was status post right heminephrectomy 
and the physician stated that in view of the veteran's right 
flank pain, it was possible that visualized small right 
pelvic calcifications could be within the right lower ureter 
but not presently be causing any appreciable obstructive 
signs.  

In a rating decision dated in March 1995, the RO denied 
service connection for a prostate disorder.  The RO, 
apparently adjudicating the claim on a de novo basis, stated 
that the record did not include, nor had the veteran 
identified, evidence that established that the prostatitis in 
service was the onset of an ongoing chronic disorder.  The RO 
further stated there was no evidence of record that 
established continuity and that such evidence had not been 
identified.  The veteran did not appeal.  

The evidence added to the record subsequent to the last final 
denial of the claim in March 1995 includes VA outpatient 
records dated from February 1992 to November 1998 and the 
transcript of the veteran's hearing before a hearing officer 
at a hearing at the RO in March 1998.  

The VA outpatient records show that in February 1995, the 
veteran complained of frequent urination and stated that he 
had to get up twice during the night to urinate. He gave a 
history of prostatitis starting at age 18 and said he was 
hospitalized at that time.  He reported he had received 
treatment frequently since then.  The assessment after 
examination included prostatitis.  In a February 1995 
consultation request, the reason stated for the request for 
consultation was chronic intermittent prostatitis, first 
episode at age 18.  In late February 1995, it was noted that 
the veteran had finished Bactrim and that he reported his 
dysuria symptoms had resolved.  It was noted that the early 
February 1995 urine culture showed no growth.  The assessment 
was urinary tract infection/prostatitis, resolved.  The 
veteran was seen in April 1995.  It was noted that he had 
chronic prostatitis by history and that he was last treated 
in February 1995 with resolution of symptoms after 3 weeks of 
Bactrim.  At that visit he complained of recurrent urinary 
hesitancy, urgency, dribbling and nocturia 2 to 3 times a 
night.  The assessment was probable recurrent prostatitis.  
Bactrim was prescribed.  

The veteran was seen in the VA urology clinic in June 1995.  
He gave a long history of intermittent low back pain, no 
perineal pain and no dysuria.  It was noted the veteran was 
treated with several courses of antibiotics for presumed 
prostatitis, most recently by walk-in clinic in February 
1995.  The physician noted that a urine culture at that time 
was negative.  At the consultation, the veteran reported mild 
hesitancy, post-void dribbling and nocturia twice per night.  
On examination, the prostate was minimally tender.  The 
impression was treated prostatitis and mild bladder outlet 
obstruction.  

At the March 1998 hearing at the RO, the veteran testified 
that his symptoms of prostatitis during and after service 
usually included pain in the small of his back.  He 
acknowledged that during the last approximately two years of 
service he did not receive treatment for prostatitis.  He 
testified that it was possible that antibiotic treatment he 
received for osteomyelitis in the latter part of service 
could have covered up or helped cure any prostate problems 
during that time.  He testified that following service he had 
a flare-up of prostatitis about every eight to ten months, 
but there could have been a period of a year or two when he 
did not have an attack.  He testified that the problem had 
been pretty chronic and continuous since his discharge from 
service.  He testified that he received treatment from Dr. 
Marcum for prostatitis during service and up to Dr. Marcum's 
death in approximately the early 1980s.  The veteran 
testified that he had attempted to obtain Dr. Marcum's 
records, but learned that they had been destroyed.  

As noted earlier, the RO denied service connection for a 
prostate disorder in its March 1995 rating decision.  The 
veteran was informed of that decision, but did not appeal, 
and the determination became final.  Generally, a claim that 
has been denied in a final rating decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 1991).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The VA outpatient records and the veteran's hearing testimony 
are new evidence, but they are not material to reopen the 
claim for service connection for chronic prostatitis.  The 
outpatient records show that in 1995, the veteran was treated 
for prostatitis and that he gave a history of prostatitis 
beginning at age 18 and what was reportedly a long history of 
low back pain.  However, none of these records, including the 
June 1995 urology clinic consultation, includes a medical 
opinion associating the diagnosis of prostatitis with 
service, nor do they associate the current diagnosis with the 
history of low back pain reported by the veteran.  None of 
these records provides a medical opinion as to the etiology 
of the prostatitis for which the veteran received treatment 
in 1995.  The veteran's testimony includes his statements 
regarding low back pain during service and pain in the small 
of his back after service, and he is competent to report the 
occurrence of such pain.  However, the veteran's attribution 
of the low back pain to chronic prostatitis is a medical 
opinion, which he as a lay person is not competent to 
provide.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Further, his testimony that antibiotic treatment for 
osteomyelitis during the last two years of service could have 
cured or covered up prostate problems during that time is 
another medical opinion, and as such is again beyond the 
competence of the veteran as a lay person.  Id.  

Though new, the evidence added to the record cannot be 
regarded as competent evidence that tends to establish that 
chronic prostatitis was incurred in or aggravated by service.  
As such, this evidence, when viewed alone or in connection 
with the evidence previously of record, is not so significant 
that it must be considered in order to decide fairly the 
merits of the claim.  Accordingly, the Board concludes that 
the evidence added to the record subsequent to the March 1995 
rating decision in not new and material, and the claim for 
service connection for chronic prostatitis is not reopened.  

Diabetes mellitus

The remaining issue before the Board is the claim of 
entitlement to service connection for diabetes mellitus.  As 
noted earlier, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection for diabetes 
mellitus may be established on a presumptive basis if the 
disease is manifest to a degree of 10 percent or more within 
one year after separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a), 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (1998).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The Court has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim, there must be a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an in-
service injury or disease and the current disability.  Where 
the determinative issue involves medical causation or 
diagnosis, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  A claim also may be well grounded if the 
condition is observed during service, continuity of 
symptomatology is demonstrated thereafter and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to assist the 
veteran in the development of the claim.  See Epps, supra; 
Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  

Service medical records show that at the veteran's enlistment 
examination in September 1959, urinalysis was negative for 
albumin and negative for sugar.  When the veteran was 
hospitalized in November 1959 with complaints of abdominal 
pain, urinalysis was negative.  Later laboratory reports show 
urinalyses in March, April, May, June, August and September 
1960 were negative for albumin and negative for sugar.  
Service medical records also show the veteran was 
hospitalized from September 1961 to October 1991 for removal 
of a foreign body from his left foot; laboratory findings at 
that time were reportedly well within normal limits.  In 
addition, the report of a clinical board shows that the 
veteran was hospitalized in May 1962 for evaluation of pain 
and soreness in the left foot.  In the narrative summary it 
was stated that laboratory findings appeared well within 
normal limits.  The veteran was transferred to the Temporary 
Disability Retired List effective July 1962.  Reports of 
later periodic physical examinations conducted by the service 
department include no information pertaining to diabetes 
mellitus.  

In a VA laboratory report dated in August 1969, urinalysis 
was reported as negative for albumin and there was light 
sugar.  On clinical examination, the endocrine system was 
described as essentially normal.  

VA outpatient records show that elevated blood sugar was 
noted on a routine screen in January 1993.  In a progress 
note dated in March 1993, the impression included diabetes 
mellitus.  In February 1995, the veteran stated he had been 
told his blood sugar was slightly elevated since 1989.  He 
reported he had been going to the health department for 
glucose checks.  The assessment after examination included 
adult onset diabetes mellitus.  He was referred for diabetic 
education and reported to the nurse that he had been diabetic 
for two years.  At VA initial diabetic diet counseling the 
following day, the veteran reported that he had adult onset 
diabetes mellitus for several years with blood sugar running 
around 200.  He reported that he had been given diabetic diet 
material more than a year earlier at the local health 
department.  The veteran requested a glucose check at a VA 
clinic in July 1995.  He gave a history of borderline glucose 
for years.  The assessment after examination was elevated 
glucose.  

VA outpatient records show that in March 1996 the veteran was 
seen in ambulatory care, having been referred from a county 
health department because of 3+ sugar in his urine, but not 
such high blood sugar.  The diagnostic impression was 
hyperglycemia, rule out diabetes mellitus.  The plan was to 
check fasting blood sugar and lycohemoglobin.  When he was 
seen in consultation by the diabetic teaching nurse in late 
March 1996, the veteran reported he had been getting his 
blood sugar tested at the local health department at 
intervals and that he had been running high blood sugars for 
several months.  At a clinic follow-up in April 1996, the 
assessment was hyperglycemia.  Progress notes show that in 
June 1996 the assessment was diabetes mellitus, questionable 
control, and in October 1996 the assessment was diabetes 
mellitus, diet and exercise controlled.  Progress notes show 
continued monitoring of blood sugar levels in 1997 with the 
addition of medication for treatment of diabetes mellitus.  
At a VA eye examination in July 1998, the veteran's history 
was noted to include diabetes for six or seven years.  

At the RO hearing in March 1998, the veteran testified that 
at his service enlistment physical examination in September 
1959, it was determined on the spot that he had a blood sugar 
problem and he was told he was diabetic.  He testified that 
he was held overnight and was given another physical the 
following day and at that time was told he was all right.  He 
testified that when he arrived at Paris Island, he was given 
a physical examination and was told he was diabetic, but was 
given a physical the following day and was retained in 
service.  He said that during service his symptoms of 
diabetes were going to the restroom a whole lot; he testified 
that was about the only symptom one could identify about 
diabetes.  He testified that was going on while he was in 
service as well as after he got out of service.  

The veteran testified that in the middle 1960s or perhaps the 
early 1970s he was found to have a blood sugar problem at a 
periodic employment physical examination.  He testified that 
he was told to go to his private doctor and that he took his 
paperwork to Dr. Marcum who said it was not unusual and had 
been that way for years.  The veteran testified that Dr. 
Marcum died in approximately the early 1980s and that he had 
learned that Dr. Marcum's records had been destroyed.  The 
veteran testified that it was in approximately 1995 that he 
was diagnosed as being diabetic.  

The evidence outlined above, including the veteran's service 
medical records and post-service medical evidence of 
treatment for diabetes mellitus beginning in the 1990s, 
includes no clinical record or medical opinion relating the 
veteran's diabetes mellitus to service or suggesting that the 
veteran manifested diabetes mellitus within a year of his 
discharge from service.  The Board acknowledges that the 
veteran has testified that he was told that he was diabetic 
by examiners when he entered service and has also testified 
that his private physician, Dr. Marcum, in the years 
following service told him that elevated blood sugars had 
been present for many years.  There is, however, no medical 
evidence corroborating the veteran's statements regarding 
being told he was diabetic in service or being told by his 
private physician that he had a history of elevated blood 
sugar presumably relating to his time in service.  The Court 
has held that the connection between what a physician said 
and a layman's account of what he purportedly said, filtered 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medial evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  With a claim 
such as this, where the determinative issue involves medical 
diagnosis and etiology, competent medical evidence is 
required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  Because the veteran cannot meet his initial 
burden by relying on his statement about what he was told by 
examiners in service or by his private physician and he has 
presented no competent evidence to support his claim, the 
claim for service connection cannot be found to be 
meritorious on its own or capable of substantiation and must 
be denied as not well grounded.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for chronic prostatitis is not 
reopened.  

Service connection for diabetes mellitus is denied.  


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

